Deemer, J.
The testimony satisfactorily shows that during the summer of 1892 John Smith sold and kept for sale intoxicating liquors in the building described in the petition, but it does not appear that the defendant had any connection with the business. On the contrary, it is shown that during the whole of that year defendant and her husband lived in Oskaloosa, *182and were there engaged in conducting a restaurant. Defendant, it is true, was the owner of the property at the time the nuisance is shown to have been in existence, but she should not be enjoined, and charged with the costs of this proceeding, unless she had knowledge of, and permitted, the unlawful acts. State v. Severson, 88 Iowa, 714, 54 N. W. Rep. 347. The only testimony tending to show that she had knowledge of the character of the place is- that for some years it bore the reputation of being a place where intoxicating liquors were sold contrary to law. This, no doubt, is sufficient in some cases, but here it is shown that the defendant did not live in the town where the premises are situated; and in order to hold that an owner has notice of the character of a place and the business therein carried on from the reputation it bears, it ought to appear that he is in such situation as that he may be said to have known of the repute of the place. The court properly enjoined Smith and the building, in which he conducted the unlawful business, and did not err in dismissing the petition as to defendant Price. Affirmed.